342 F.2d 46
Clair EVERS, Appellant,v.Bass POWELL, Appellee.
No. 21849.
United States Court of Appeals Fifth Circuit.
March 12, 1965.

Howard S. Hoover, Houston, Tex., Murfee & Hoover, Houston, Tex., of counsel, for appellant.
Walter E. Workman, Houston, Tex., Baker, Botts, Shepherd & Coates, Houston, Tex., of counsel, for appellee.
Before TUTTLE, Chief Judge, and BROWN and FRIENDLY,1 Circuit judges.
PER CURIAM:


1
We have carefully considered the grounds for appeal asserted by the appellant, but we have no doubt of the correctness of the judgment of the trial court determining that the complaint in this case was barred by the Texas statute of limitations.  The judgment is affirmed on the opinion of the trial court, D.C., 238 F.Supp. 787.



1
 Of the Second Circuit, sitting by designation